United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL BRANCH, Warren, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1716
Issued: May 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 11, 2013 appellant filed a timely appeal of a February 28, 2013 merit decision of
the Office of Workers’ Compensation Programs’ (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled due to her accepted condition of post-traumatic stress disorder (PTSD) for the period
October 17, 2010 through September 22, 2012.
FACTUAL HISTORY
On June 4, 2012 appellant, then a 29-year-old inventory management specialist, filed an
occupational disease claim alleging that on July 4, 2010 she became aware of her conditions of
1

5 U.S.C. § 8101 et seq.

depression, bipolar disorder and PTSD as a result of her sixth-month tour of duty in Afghanistan
from December 9, 2009 through June 10, 2010.
In a letter dated June 28, 2012, OWCP requested additional factual and medical evidence
in support of appellant’s claim. Appellant completed a narrative statement noting that, in
December 2009, she traveled overseas to Afghanistan as a civilian employee. She returned in
June 2010 with depression, anxiety, nightmares and extreme migraine headaches. Appellant
sought treatment from Amanda Figon, a licensed social worker, and Catherine Gavan, a
physician’s assistant.
Dr. Srinivas Kodali, a Board-certified psychiatrist, completed a note on December 6,
2011 and stated that appellant was in a partial hospitalization program and unable to work since
her admission on November 28, 2011. On January 3, 2012 he stated that she could return to
work on January 4, 2012 part time for 20 hours a week, 4 hours a day for 4 weeks. On
January 24, 2012 Dr. Kodali indicated that appellant was on medical leave from January 13
through February 6, 2012.
Appellant submitted a series of work release notes from a physician’s assistant
diagnosing major mood disorder. She also submitted a note dated December 16, 2011 from a
licensed social worker indicating that she was totally disabled from November 28 through
December 16, 2011 due to a partial hospitalization program.
Appellant submitted a series of physician’s assistant notes beginning June 1 through
November 22, 2011 diagnosing increasing depression and that she did not work from June 27
through August 25, 2011. She was not working on September 20, 2011 and from October 24
through November 2, 2011 as well as November 15 through 22, 2011.
On August 15, 2012 OWCP again requested supportive medical and factual evidence
from appellant and advised her that physician’s assistants and licensed social workers were not
considered to be physicians under FECA. It requested evidence from a psychologist or
psychiatrist supporting appellant’s claim.
In a report dated September 4, 2012, Dr. Leonard Bayer, an osteopath, stated that
appellant complained of worsening depression on December 2, 2010. Appellant’s symptoms
improved on August 30, 2012 and he stated that she could return to full-time work.
OWCP referred appellant and a statement of accepted facts for a second opinion
evaluation on September 17, 2012 with Dr. Dan Guyer, a Board-certified psychiatrist. In a
report dated October 9, 2012, Dr. Guyer noted that appellant stopped work in July 2010 and tried
to return on an intermittent basis. He relayed her statements that there were ground attacks at the
base where she was stationed in Afghanistan and she became fearful as she had no weapons and
was completely exposed and vulnerable to harm. Dr. Guyer diagnosed PTSD based on the
statement of accepted facts which included exposure to rocket attacks almost every night during
the six-month period she was in Afghanistan. He stated, “I do believe that [appellant’s] current
diagnosis of [PTSD] is related to her experience and exposure in Afghanistan and those events in
Afghanistan contributed to her emotional condition, which interfered and impaired her ability to
work.” Dr. Guyer stated that the period of time that appellant was unable to work was “clearly

2

related” to symptoms of PTSD. He confirmed, “I would describe the period of time that
[appellant] did not work as being directly related to her experiences in Afghanistan.”
In a decision dated November 28, 2012, OWCP accepted appellant’s claim for PTSD.
Appellant filed claims for compensation on December 19, 2012 requesting compensation
for leave without pay from November 16, 2010 through January 28, 2011, January 30 through
May 31, 2011, June 23 through August 27, 2011, September 26 through December 31, 2011 and
from January 3 through 13, 2012 and January 17 through September 22, 2012. On the
accompanying time analysis forms, she listed her reason for leave use as depression.
The employing establishment controverted appellant’s claims for compensation on the
grounds that she listed her reason for leave as depression rather than PTSD. The employing
establishment also disputed the number of hours claimed.
In a letter dated January 8, 2013, OWCP requested additional medical evidence in
support of appellant’s claims for compensation including a medical narrative, which provided a
detailed rationalized medical opinion to support her inability to work during all claimed time
periods due to her accepted PTSD. It allowed 30 days for a response.
By decision dated February 28, 2013, OWCP denied appellant’s claim for compensation
for wage loss from October 17, 2010 through September 22, 2012. It noted that the majority of
the medical evidence submitted by her was signed by a physician’s assistant and was not
counter-signed by a physician.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
2

5 U.S.C. §§ 8101-8193.

3

G.T., 59 ECAB 447 (2007); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.6 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.9 Neither, the fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10
ANALYSIS
The Board finds that this case is not in posture for a decision. OWCP accepted
appellant’s claim for PTSD. Appellant filed a series of claims for compensation requesting
wage-loss compensation from October 17, 2010 through September 22, 2012. Prior to the
acceptance of her occupational disease claim, OWCP referred her for a second opinion with
Dr. Guyer. In his October 9, 2012 report, Dr. Guyer noted that appellant stopped work in
July 2010 and returned in September 2012. He generally opined that her PTSD impaired her
ability to work and that the period of time that she was unable to work was “clearly related” to
symptoms of PTSD. Dr. Guyer stated that the period of time that she did not work was being
directly related to her experiences in Afghanistan. The Board notes that he was not specifically
asked to address any period of disability.
Proceedings before OWCP are not adversarial in nature and OWCP is not a disinterested
arbiter; in a case where OWCP “proceeds to develop the evidence and to procure medical
evidence, it must do so in a fair and impartial manner.”11 In this case, it obtained an opinion
from Dr. Guyer that appellant’s PTSD was a result of her experiences in Afghanistan. On
remand, OWCP should provide him with the specific dates of disability claimed by appellant and
6

Id.

7

Id.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

4

request he further address whether she was disabled as a result of her accepted PTSD. After this
and such other development as OWCP deems necessary, OWCP should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision and requires additional de
novo decision.
ORDER
IT IS HEREBY ORDERED THAT February 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: May 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

